DETAILED ACTION
Summary
This is an Allowability Notice in reply to the amendments filed 09 February 2022 for the application filed 06 March 2020; Claims 1-5, 21, and 22 are pending:
Claims 6-20 have been canceled;
Claims 1-4 have been amended; and
new Claims 21 and 22 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The term “graphene platelet” is recited throughout the claims. This term will be interpreted based on the definition provided by Applicant’s Specification, p0029: “the term ‘graphene platelet’ can refer to a platelet of pure graphene (i.e. non-functionalized graphene) and/or a platelet of functionalized graphene. Functionalized graphene can include, for example, hydroxylated graphene (also referred to as graphene oxide), aminated graphene, and/or hydrogenated graphene”.
	The term “nano-graphite platelet” is also recited and is differentiated from the term “graphene platelet” but is broadly interpreted based on the definition of “platelet” provided by Applicant’s Specification, p0029: “the term ‘platelet’ refers to a structure that includes one or multiple (e.g. at least two and up to nine) sheets of graphene”.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ADRIENNE BIEBER MCNEIL (62,557) on 24 FEBRUARY 2022.
The application has been amended as follows: 
Claim 1 is amended as follows (switch parts b and c and add the limitations of Claim 22 to part c): 
“A membrane comprising:
a.	a porous substrate having a first surface and a second surface opposite the first surface, and having pores extending between the first surface and the second surface, wherein the pores include relatively large pores and relatively small pores;
b.	graphene platelets filling at least the relatively small pores; and
c. 	filler particles lodged within at least some of the relatively large pores to block the relatively large pores, wherein the filler particles are not graphene platelets, and wherein the relatively large pores are 5 to 10 times the diameter of the graphene platelets.
cancel Claim 22.

Allowable Subject Matter
Claims 1-5 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed toward a graphene-related membrane comprising a porous substrate with large and small pores extending between first and second surfaces. The membrane further comprises graphene platelets that fill the small pores and non-graphene platelets (i.e., graphite particles or wollastonite particles) lodged in the large pores. The large pores are further defined to have diameters that are 5 to 10 times the diameter of the graphene platelets. Such a claimed membrane is useful for water filtration and purification and can also be used to form conductive surfaces. As a filter, the membrane prevents larger ions, molecules, and particles from passing the graphene platelets whereas smaller filtrate molecules can pass through. The closest prior art of record, LIEU (US PGPub 2020/0384422 A1) discloses a filtration membrane comprising a porous substrate layer having pores ranging from 0.1 nm to 4000 nm. LIU further discloses an active layer comprising graphene and that graphene flakes fill at least the relatively smaller pores of the underlying substrate. However, LIU is silent as to the use of filler particles that are not graphene flakes or platelets for filling larger-sized pores. While the secondary prior art of record does disclose the use of non-graphene fillers, i.e., SCHUMANN (US PGPub 2013/0011304 A1) discloses the use of graphite for plugging holes in membranes, SCHUMANN however discloses the use of these fillers for membrane cracks and deformities, not defined pores as claimed. Further, the SCHUMANN disclosed cracks are overly-large sized holes in membranes and are orders of magnitude larger diameters than those claimed (5-10 times the diameter of graphene platelets), and even further, such fillings with graphite are intended to be used to redirect fluids to other areas of membranes, unlike the disclosed membrane of LIU. Thus, one of ordinary skill in the art prior to the effective filing date of the claimed invention would not have sought to modify LIU with SCHUMANN.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777